Title: Editorial Note: The Virginia Cession of Territory Northwest of the Ohio
From: 
To: 


          The Virginia Cession of Territory Northwest of the OhioEditorial Note
          With the acceptance by Congress of the Virginia cession on 1 Mch. 1784, the national domain came into existence. Jefferson, in what was for him a rare disclosure of his methods of guiding an important measure through a legislative body, recounted to Benjamin Harrison the last-minute maneuvers in Congress by which a single vote determined the outcome (TJ to Harrison, 3 Mch. 1784). But this, even as to the final moves, was an understatement. It is apparent that action on Virginia’s cession was related somewhat to the matter of Connecticut’s western claim as it entered into the discussion of Jefferson’s report on the petition of Zebulon Butler (see editorial note to group of documents under 21 Jan. 1784). And the events that Jefferson described to Harrison were only a climax to three years of intense political struggles in Congress that followed Jefferson’s transmittal of Virginia’s first Act of cession of 2 Jan. 1781 (see TJ to Huntington, 17 Jan. 1781 and note there).
          The earlier Act had stipulated several conditions, but the one that produced the difficulty was that all purchases from the Indians and all royal grants within the territory should be “declared absolutely void and of no Effect.” The Virginia Constitution of 1776 had forbidden private purchases of land from the Indians (see Vol. 1: 383, 386, note 20), and the Act of cession of 1781 merely sought to continue and make retroactive this prohibition so far as the ceded territory was concerned, “in the same Manner as if the … Territory had still remained subject to and part of the Commonwealth of Virginia” (Vol. 4: 388). This reservation was aimed at the Illinois-Wabash, Vandalia, and Indiana companies, whose extensive claims lay within the charter bounds of Virginia. The opposition led by these land companies in the years 1781–1784 was “directed to the sole end of evading the obnoxious conditions attached to the Virginia cession” (Merrill Jensen, “The Creation of the National Domain, 1781–1784,” MVHRMississippi Valley Historical Review, xxvi [1939], 323–42—the best short account of the subject; for a more extended study of the complex interrelationships of politics and land interests, see T. P. Abernethy, Western Lands and the American Revolution, N.Y., 1937).
          The land companies had enough influence in Congress to cause a report to be brought in by a committee of which John Witherspoon was chairman, recommending that Congress reject the cessions of Virginia, New York, and Connecticut because of “the conditions attached to them and other circumstances”; that Congress “take into consideration the  western limits beyond which they will not extend their guarantee to the particular States and to ascertain what vacant Territory belongs to the United States in common for the general benefit”; and that, as soon as this western limit was set, a committee be appointed to prepare a plan for dividing and settling the territory and for disposing of it so as to discharge the war debt of the United States (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xx, 704). This recommendation was rejected and a new committee appointed, but the activities of the land companies, the employment of Thomas Paine by Vandalia to write a defense of its claim entitled Public Good, and the failure of Congress to act on the Virginia cession caused rumors to spread in such a way as to cause grave doubt as to the eventual outcome. On 5 May 1782 the Virginia Gazette (N & P) found it necessary to issue the following ungrammatical but significant reassurance to Virginians: “Notwithstanding the impudent assertions, and false state of facts, which has been held forth to the public, in various paragraphs of the news-papers on this continent, and industriously circulated by the lordly claimants of millions of acres of that western territory, which Virginia has ceded under certain restrictions for the public good, to the United States, and has steadily refused to grant to a few individuals. We can assure the public, that the honourable Congress, as a body, has taken no step to confirm the unfinished grants of the British king to those politic individuals, who at the expence of millions yet unborn, would erect themselves into petty Sovereigns, and defeat the good purpose for which so many brave men have shed their dearest blood in this virtuous struggle for equal liberty. Be not therefore guiled in the purchase or even acceptance of a title which is the shadow of a shade.”
          Because of this opposition by the land companies, sentiment began to develop in Virginia in support of a “proposition … to revoke the former cession” and Patrick Henry avowed himself in favor of laying out the western parts of Virginia into “small republicks
            (TJ to Madison, 17 June 1783). Two days before the May 1783 session of the General Assembly was scheduled to open, Gov. Harrison wrote to the Virginia delegates half-seriously: “Please to inform my Friend Charles Thomson that I will send him a Copy of the Cession of the back Country by the next Post and with it a Copy of another resolution repealing it, which may perhaps be a lesson in future not to refuse a good offer when Men are in the Humor for giving” (Harrison to the Virginia delegates, 3 May 1783, Executive Letter Book, Vi). The threatened repeal did not materialize.
          Virginia’s land bounties to officers and troops on the Continental and state establishments, as well as the claims of the land companies, complicated the issue. To satisfy these claims the state had reserved lands on the Cumberland and Tennessee rivers, and the Act of cession of 1781 stipulated that if these should prove inadequate, the deficiency should be made up of good lands between the Scioto and Little Miami. In addition there was a movement among Continental officers from other states to obtain from Congress a colony north of the Ohio to be settled by military men; Washington supported them in this effort (Washington to the President of Congress, 17 June 1783, Writings, ed. Fitzpatrick, xxvii, 16–18). The officers of the Virginia line organized,  selected a surveyor, and were well represented at the May 1783 session of the General Assembly. Gen. Weedon wrote his old friend Steuben that doubt as to Congress’ acceptance of the 1781 Act of cession would delay the officers’ claims until autumn, but that, “if in the power of the Assembly they will grant us from Muskingum to the Great Miami which will be a Country Sufficient to lay all our claims in, and is supposed to be [the] finest in the world. … [I] have connected your Interest with mine in the Land Business and hope we shall be Neighborly on the Banks of the Scioto. My fish Trap and hunting ground shall be at your Service, but no man except those who can give a good account of himself shall have the same privilege” (Weedon to Steuben, 24 June 1783; Duval to Steuben, 16 May 1783; Steuben to Duval, 20 June 1783, all in NHi).
          Fortunately, Virginia’s struggles in Congress against the land companies began about this time to point to a more favorable issue. A committee relatively free of influence by the land interests reported on the Virginia Act of cession on 6 June 1783. This report took up each of the eight conditions imposed by Virginia and agreed to most of them, but a categorical annulment of the land companies’ claims was avoided and the requirement that Congress should guarantee to Virginia her territories southeast of the Ohio was rejected as being “unnecessary and unreasonable” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxv, 559–64). On 13 Sep. 1783 Congress approved the report, and the question of agreeing to this compromise solution was thereupon placed before the General Assembly. Madison expressed the hope that this action would “meet the ultimatum of Virginia” (Madison to TJ, 20 Sep. 1783; also Madison to Randolph, same date, Writings, ed. Hunt, II, 18). Gov. Harrison wrote the Virginia delegates: “I shall lay the resolutions of Congress … before the Assembly and suppose with you they will approve them as they differ very little from their proposals. The Guaranty required [of territories remaining to Virginia after the cession] was too humiliating for me” (Harrison to Delegates, 26 Sep. 1783; Harrison to Speaker of the House, 20 Oct. 1783, Executive Letter Book, Vi). Jefferson also clearly desired Virginia to accept the solution offered without further stipulations that would delay a final settlement (see entry for TJ to Mann Page, 27 Nov. 1783; and TJ to Harrison, 11 Nov. 1783 and 3 Mch. 1784).
          But representatives of the Virginia officers were present and active at the Oct. 1783 session of the legislature. On 8 Dec. the House of Delegates ordered a bill to be brought in authorizing and directing the Virginia delegates in Congress “to convey by proper instrument in writing” the territory northwest of the Ohio according to the terms agreed upon by Congress, but with the single proviso “that lands be reserved out of those … to be ceded sufficient to make good the several military bounties agreed to be given to sundry officers … the lands hitherto reserved being insufficient for that purpose” (JHD, Oct. 1783, 1828 edn., p. 53). Joseph Jones was the author of the bill; the original MS (Vi) is in his hand and, of course, contains the proviso as a final paragraph. Since Jones, in drawing up the Act, copied the 1781 Act of cession as given in Congress’ resolutions of 13 Sep. 1783  instead of going back to the engrossed text in the Virginia archives, he continued the chain of error that had been begun when John Beckley omitted a phrase in the copy of the 1781 Act of cession that Jefferson transmitted to Congress on 17 Jan. 1781 (see Document II, note 1). By this omission, Virginia officers and troops on state establishment would have been wholly neglected, whereas those on Continental establishment would have been provided with grants.
          The proviso was struck out on the third reading, but Jones feared that the Senate (“some of whom are much attracted to those for whom the clause provided”) might restore it. This fear proved to be groundless (Jones to TJ, 21 Dec. 1783; JHD, Oct. 1783, 1828 edn., p. 62, 65, 70, 79, 81; Hening, XI, 326–8). “The last session of our Assembly,” Weedon reported to Steuben, “closed with the officers finally respecting our lands. Everything that could be done for us with propriety was granted, but there were so many Interests to reconcile and some of them of a National Nature that we the Deputation from our line were Oblige[d] to Compromise Matters in the best Manner we could, and by the Laws as they now stand must begin our Surveys on the Cumberland and Tenesee Rivers and go to Scioto for Deficiencies. … We were allowed our Own Surveyor and Superintendent from our Own Body to see strict justice done as well to the absent officers as those on the spot, with a Covering party of 100 Men and so many Deputy Surveyors as we might think proper to employ” (Weedon to Steuben, 24 Feb. 1784, NHi).
          Thus, both in her own legislature and in Congress, Virginia placed the welfare of the nation above special interests in her effort to create a national domain. A few leaders, such as George Mason, James Madison, Thomas Jefferson, George Washington, Joseph Jones, Benjamin Harrison—some of whom were far from being disinterested themselves—led the three-year fight to yield in the national interest a vast tract of territory for which the state had a more defensible title than most other western claims. When it is considered that land resources constituted an all but irresistible magnet for those inclined toward speculation and acquisitiveness, and that legislatures—including that of Virginia—had known the influence of such pressures even before the Revolution, the Virginia Acts of cession of 1781 and 1783 stand as a monument to the strength of national feeling in the post-Revolutionary period and to the solid accomplishments of the Confederation. There were, as Weedon remarked, “so many Interests to reconcile” in this matter, but it is an enduring tribute to the temper of Virginia’s councils that, in accommodating these various interests, the national welfare was placed first. No other state, then or since, ever yielded so great a natural resource to the domain of the whole people.
          Harrison forwarded the Act of cession of 1783 to the Virginia delegates along with other measures designed in the national interest. Jefferson had not received it on 1 Feb., though news of its passage was known in Congress as early as 30 Dec. (copy of Act of cession is in PCC: No. 75, 388–91); he laid it before Congress on 13 Feb. 1784. In the early part of Feb., Jefferson drew up a form of conveyance (Document I) which, with the Act of cession of 1783, was presented to Congress  and referred to a committee consisting of Sherman, Read, and Spaight (TJ to Jones, 2–14 Feb. 1784; PCC: No. 186). Sherman drafted the report which was presented on 23 Feb. and which approved of the Virginia Act and also of the “form of a deed to be executed by the delegates … for carrying the same into effect” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 90). But this report was not approved (see TJ to Harrison, 3 Mch. 1784). On 1 Mch. David Howell moved that “the United States in Congress assembled, are ready to receive this deed, whenever the delegates of the State of Virginia are ready to execute the same” (JCC, XXVI, 112–16; Spaight had evidently attempted a similar motion earlier, but without success; same, 90). Beatty of New Jersey, seconded by Montgomery of Pennsylvania, then moved a proviso that “the acceptance of the said cession, in manner and form aforesaid, shall not be considered as implying any opinion or decision of Congress respecting the extent or validity of the claim of … Virginia, to western territory, by charter or otherwise.” But only the New Jersey, Rhode Island, and Pennsylvania delegates voted in favor of the amendment. In the voting on Howell’s motion, only six states supported acceptance, New Jersey was opposed, and Pennsylvania and South Carolina were divided. But when the Pennsylvania delegate who stood in opposition asked to change his vote, the cession was accepted and the national domain came into being (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 116–17; TJ to Harrison, 3 Mch. 1784). All evidence points to John Montgomery as the delegate whose change of mind brought about this result, and there is reason to surmise that, in doing so, he may not have been unmindful of the fact that it was Jefferson who had drafted a report which had as one of its major objects the silencing of Connecticut’s threat to reopen her claim to lands in Pennsylvania (see notes to documents on the Connecticut-Pennsylvania dispute, 21 Jan. 1784).
          Once this decisive vote was taken, the delegates from Virginia, according to the Journals of Congress, proceeded the same day to sign, seal, and deliver the Deed of Cession and Congress ordered that it be “recorded and enrolled among the acts of the United States in Congress assembled” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvi, 117). But the engrossed copy could not have been completed on that day; presumably the engrossing clerk required from two to three weeks for the preparation of the text on parchment (see Document II, note).
          The Virginia delegates transmitted an exemplification of the Deed of Cession in their letter to Gov. Harrison of 22 Mch. 1784. Harrison laid it before the House of Delegates and that body on 20 May resolved that it should “be carefully preserved and enrolled by the clerk of this House among the archives of the General Assembly; and that as a further security for its preservation, he deliver a copy thereof, and of this resolution to the Chief Magistrate of this Commonwealth, to be deposited among the papers of the Executive” (Harrison to Speaker of the House, 3 May 1784, Executive Letter Book, Vi; JHD, May 1784, 1828 edn., p. 7, 13–14).
        